Name: 92/206/EEC:Council Decision of 16 March 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the People' s Democratic Republic of Algeria
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  international affairs
 Date Published: 1992-04-08

 Avis juridique important|31992D020692/206/EEC:Council Decision of 16 March 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the People' s Democratic Republic of Algeria Official Journal L 094 , 08/04/1992 P. 0013 - 0013COUNCIL DECISION of 16 March 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the People's Democratic Republic of Algeria (92/206/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the People's Democratic Republic of Algeria should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the People's Democratic Republic of Algeria is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 22 (1) of the Protocol (2). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 16 March 1992. For the Council The President Jorge BRAGA DE MACEDO